DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The amendments to the claims in the Applicant’s Amendment filed on 02/24/21 have been entered.
According to the Amendment, claims 1-22 were pending.  Claims 1, 3, 4, 6, and 12 have been amended.  Claim 23 has been added.  Thus, claims 1-23 are now pending. 

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 1-22 under §112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 5, 8-10, 12, 13, 15, 16, and 18-21 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been Tanaka.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 8-10, 12, 13, 15, 16, 18-21 and 23 are rejected under § 103 as being obvious over US Pat. No. 10,427,873 to Mause et al. (Mause) in view of US Pat. No. 5,007,521 to Tanaka (Tanaka).  In regards to claims 1 and 12, Mause discloses a method for operating an order-picking system (10), comprising: 
conveying goods (46) in the order-picking system by a multiplicity of transport units (48), each including a receiving unit (48) for receiving one of the goods (see Col. 10, ll. 40-51 for conveying pouches of articles in a hanging manner from pick stations to merge-and-pack stations);
gathering batches of the goods in a batch buffer (see 14:42-54 for describing the use of dynamic buffers such as batch buffers for the creation of order batches); and 
batch-wise sorting of the goods in a matrix sorter (38) (see 14:42-54 for describing an overhead conveyor system as comprising one or more matrix sorters for perfectly sequencing order batches).
Although Mause does not explicitly disclose a conveyor speed controller, such a feature is found in the prior art.  In fact, Tanaka teaches a method for merging goods which are stored on a plurality of storage lines, said method comprising 
conveying the transport units in the matrix sorter (204) at least in sections by a matrix conveyor (1) (see 14:5-15 for dividing the matrix conveyor into separate sections so as to rearrange the space between different batches by adjusting the conveying speed of each section); and
dynamically controlling, via a control unit (201-203) the conveying speed of the matrix conveyor so that the conveying speed is dependent on at least one parameter of the conveyed See 14:5-54 (changing the predetermined speed of the storage conveyor based on received batch picking data as well as the dimensions of the goods forming each individual batch).
Thus, it would have been obvious to modify the control unit of Mause with the speed control feature of Tanaka in order to arrange the space between adjacent goods travelling along the conveyor at a substantially constant distance irrespective of the dimensions of the goods. See 14:15-20.

In regards to claim 2, Tanaka further discloses that the control unit controls the conveying speed of the matrix conveyor so that the conveying speed within a batch is in each case constant. See 14:5-54.

In regards to claim 3, Tanaka further discloses that the control unit controls the conveying speed of the matrix conveyor as a function of the weight of at least one of the conveyed transport units and/or goods, the conveying speed of the matrix conveyor being increased with reducing weight of the transport units and/or goods. See 14:5-54. 

In regards to claim 5, Tanaka further discloses that the control unit controls the conveying speed of the matrix conveyor as a function of the size of at least one of the conveyed transport units and/or goods, the conveying speed of the matrix conveyor being increased with reducing size of the transport units and/or goods. See 14:5-54.

In regards to claim 8, Tanaka further discloses that wherein parameters, including weight and/or size, of the transport units and/or goods traveling into the matrix sorter are determined by a measuring device (32C) and transmitted to the control unit. See 10:40-52 (describing a plurality of sensors for detecting the weight, length, height, and identity of goods being conveyed).

In regards to claims 9 and 21, Tanaka further discloses that wherein the control unit receives parameters, including weight and/or size, of the transport units and/or goods traveling into the matrix sorter from a database. See 4:55-65 (describing the control system as being configured to receive parameters on the goods as determined by measuring devices so as to facilitate merging and sorting goods according to predetermined batch picking data).

In regards to claim 10, Mause further discloses that the matrix sorter comprises a multiplicity of sorting stages, the matrix conveyor guiding the transport units in each case toward one sorting stage and again away from the sorting stage. See 14:42-54 (providing a plurality of matrix sorters for perfectly sequencing order batches via transport units operating on the overhead conveyor lines).

In regards to claim 13, Mause further discloses that the transport unit comprises in each case at least one 48) suspended, and the receiving unit is connected in each case to the carriage. See 10:40-48 (describing a conveying unit in the form of a pouch capable of hanging below the overhead conveyor). 
In regards to claim 15, Mause further discloses that the matrix conveyor is a continuous conveyor which is configured to guide the transport units toward a sorting stage and again away from a sorting stage. See 10:40-48; 14:42-54 (describing the matrix conveyor as being an endless circulating traction means for conveying articles within pouches).

In regards to claim 16, Mause further discloses that a sorting stage of the matrix sorter includes a multiplicity of linear buffer sections which are connected by switch points to the matrix conveyor. See 

In regards to claim 18, Mause further discloses that the batch buffer has a multiplicity of linear storage sections in which preferably in each case one batch or two batches can be stored. See 14:42-54 (describing the matrix sorters as comprising dynamic buffers for the creation of order batches).

In regards to claim 19, Mause further discloses that a store (16) is arranged upstream of the batch buffer, which store has a multiplicity of linear storage sections. See 9:9-17 (describing a warehouse having a plurality of storage locations arranged in columns and separated by aisles).

In regards to claim 20, Tanaka further discloses that at least one measuring device (32C) is arranged upstream of the matrix sorter, which measuring device is formed to determine the parameters, preferably the weight and/or the size, of the transport units and/or goods traveling into the matrix sorter and transmit them to the control unit. See Fig 9.

In regards to claim 23, Tanaka further discloses that the control unit controls the conveying speed of the matrix conveyor as a function of at least one of: a weight of a heaviest transport unit or good of a batch, or a size of a largest transport unit or good of a batch. See 14:5-54 (changing the predetermined speed of the storage conveyor based on the detected dimensions of the goods forming each individual batch).


Allowable Subject Matter
Claims 4, 6, 7, 11, 14, 17, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651